UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                                  No. 98-31002
                                Summary Calendar

COASTAL TOWING, INC.,
                                                                  Plaintiff-Appellee,
                                       versus
ERNEST L. MARTIN,
                                                              Defendant-Appellant.


                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                                (97-CV-2703-L)


                                   June 30, 1999
Before POLITZ, BARKSDALE, and STEWART, Circuit Judges.

PER CURIAM:*
      Ernest L. Martin appeals the district court’s denial of his motion to dismiss
the declaratory judgment action brought by his former employer, Coastal Towing,

Inc. Martin also appeals the district court’s ruling, after a bench trial, that Martin
is not entitled to maintenance and cure for his maritime injury.

      The trial court rejected Martin’s contention that this declaratory judgment

action should be dismissed because Martin filed a Jones Act claim and a



  *
    Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should
not be published and is not precedent except under the limited circumstances set
forth in 5TH CIR. R. 47.5.4.
maintenance and cure claim in Louisiana state court. The district court also found
that Martin concealed a prior injury from Coastal when he was hired, and that this

injury would have been material to Coastal’s decision to hire him.                This

concealment deprives Martin of maintenance and cure benefits.
       We review the district court’s refusal to dismiss a declaratory judgment

action because of parallel state proceedings for an abuse of discretion1 and review

its findings of fact for clear error.2 Having reviewed the record and briefs and on

the basis of the district court’s oral findings of fact and conclusions of law dictated
into the record on August 24, 1998, and filed therein on January 11, 1999, the
judgment appealed is AFFIRMED.




   1
     Wilton v. Seven Falls Co., 515 U.S. 277 (1995); Rowan Companies, Inc. v.
Griffin, 876 F.2d 26 (5th Cir. 1989).
   2
     Fed. R. Civ. P. 52(a); Astraea Aviation Servs., Inc. v. Nations Air Inc., 172
F.3d 390 (5th Cir. 1999).
                                          2